Opinion by
William W. Porter, J.,
The borough, plaintiff, imposed a license fee upon the telegraph company, defendant, of $1.00 per pole and fifty cents per mile of wire strung within the borough limits. By this appeal *439tbe defendant company raises the question of the reasonableness of the fee imposed. All of the matters of law involved in the controversy have been often and clearly stated, but extenuation for the taking of this appeal is found ip. the fact that in New Hope Borough v. Western Union Tel. Co., 16 Pa. Superior Ct. 306, and Borough of North Braddock v. Central District and Printing Telegraph Co., 11 Pa. Superior Ct. 24, expressions are to be found indicating that a case may arise wherein the court will find that the unreasonableness of the license fee amounts to such an abuse of discretion as to require judicial intervention. This court in its decisions has followed the Supreme Court in sustaining fees which have been in some cases somewhat close to the line. The facts disclosed in the record now before us present a case within the circle of existing precedents wherefore we are constrained to affirm the judgment but it may, without impropriety, be again said that there is a point of unreasonableness at which judicial interference in the enforcement of such ordinances is not only warranted but demanded on a proper presentation of facts and that this point of interference is short of actual confiscation of corporate property by municipal legislation under the guise of license fees imposed in the exercise of the police power.
Judgment affirmed.